UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-49677 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: West Bancorporation, Inc. Employee Savings and Stock Ownership Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive officer: West Bancorporation, Inc. 1601 22nd Street West Des Moines, IA 50266 REQUIRED INFORMATION The West Bancorporation, Inc. Employee Savings and Stock Ownership Plan is subject to the Employee Retirement Income Security Act (ERISA).Accordingly, the audited financial statements prepared in accordance with the instructions to Form 11-K are provided as Exhibit 99.1 to this Form 11-K. SIGNATURES The Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. West Bancorporation, Inc. Employee Savings and Stock Ownership Plan (Registrant) June 25, 2010 By: /s/ David D. Nelson Dated David D. Nelson Chief Executive Officer and President EXHIBIT INDEX The following exhibits are filed herewith: Exhibit No. Description 23 Consent of Independent Registered Public Accounting Firm Financial Statements
